DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
 This Action is in response to Applicant’s Amendment filed 11/11/2022 wherein Claims 1, 4, 7-9, 13, 17-18, and 24 are amended, new Claims 25-28 are added, and no claims are canceled. Therefore, claims 1, 4-5, 7-9, 13-21, and 23-28 are currently pending within the Application.
The Applicant’s amendments to the claims has overcome each and every claim objection previously set forth in the Non-Final Rejection dated 5/11/2022. Therefore, each and every claim objection previously set forth in the Non-Final Rejection dated 5/11/2022 is withdrawn at this time.
The Applicant’s amendments to the claims has overcome each and every claim rejection under 35 U.S.C. 112(b) previously set forth in the Non-Final Rejection dated 5/11/2022. Therefore, each and every claim rejection under 35 U.S.C. 112(b) previously set forth in the Non-Final Rejection dated 5/11/2022 is withdrawn at this time.
Response to Arguments
Applicant’s arguments, see pages 8-10, filed 11/11/2022, with respect to the rejection of claims 1, 4-5, 7, 13-14, 17-21, and 23-28 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gillespie et al. (US 5,265,840) and other secondary references.
Claim Objections
Claim 7, 16, 17, and 19 are objected to because of the following informalities:  
Claim 7, line 3 should be amended to recite “[[its]] the distal end”.
Claim 16, line 4 should be amended to recite “between the first and the second terminal”.
Claim 17, line 3 should be amended to recite “or the irrigation conduit”.
Claim 19, line 3 should be amended to recite “controlled by controlling the degree of depression of each of the suction and irrigation buttons.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“actuating mechanism operatively configured to facilitate selective actuation of the apparatus of the apparatus to provide either suction or irrigation via the shaft” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 25 recites “wherein the length of the flow restriction portion is less than 20% of the total length of the shaft”.  The Examiner could not find support for this claim within the specification or drawings of the current application. The only support for the length of the flow restriction portion is within the drawings (Figs. 4a-5b) and the flow area restriction portion (404 or 502). However, as the drawings are not drawn to scale the explicit recitation that “the length of the flow restriction portion is less than 20% of the total length of the shaft” is not supported. Based on the drawings one skilled in the art would be able to determine that the flow area restriction portion has a length which is less than half of a total length of the shaft however one skilled in the art would not be able to conclude that the length of the flow restriction portion is less than 20% of the total length of the shaft.
Claim 26 recites “wherein the length of the flow restriction portion is in the range of 3-5% of the total length of the shaft”. The Examiner could not find support for this claim within the specification or drawings of the current application. The only support for the length of the flow restriction portion is within the drawings (Figs. 4a-5b) and the flow area restriction portion (404 or 502). However, as the drawings are not drawn to scale the explicit recitation that “the length of the flow restriction portion is in the range of 3-5% of the total length of the shaft” is not supported. Based on the drawings one skilled in the art would be able to determine that the flow area restriction portion has a length which is less than half of a total length of the shaft however one skilled in the art would not be able to conclude that the length of the flow restriction portion is in the range of 3-5% of the total length of the shaft.
Claim 27 recites “wherein the length of the flow restriction portion is less than 20% of the total length of the shaft”. The Examiner could not find support for this claim within the specification or drawings of the current application. The only support for the length of the flow restriction portion is within the drawings (Figs. 4a-5b) and the flow area restriction portion (404 or 502). However, as the drawings are not drawn to scale the explicit recitation that “the length of the flow restriction portion is less than 20% of the total length of the shaft” is not supported. Based on the drawings one skilled in the art would be able to determine that the flow area restriction portion has a length which is less than half of a total length of the shaft however one skilled in the art would not be able to conclude that the length of the flow restriction portion is less than 20% of the total length of the shaft.
Claim 28 recites “wherein the length of the flow restriction portion is in the range of 3-5% of the total length of the shaft”. The Examiner could not find support for this claim within the specification or drawings of the current application. The only support for the length of the flow restriction portion is within the drawings (Figs. 4a-5b) and the flow area restriction portion (404 or 502). However, as the drawings are not drawn to scale the explicit recitation that “the length of the flow restriction portion is in the range of 3-5% of the total length of the shaft” is not supported. Based on the drawings one skilled in the art would be able to determine that the flow area restriction portion has a length which is less than half of a total length of the shaft however one skilled in the art would not be able to conclude that the length of the flow restriction portion is in the range of 3-5% of the total length of the shaft.
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-5, 7, 13-14, 17-21, and 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillespie et al. (US 5,265,840; hereinafter Gillespie) in view of Nilsson et al. (US 6,132,405; hereinafter referred to as Nilsson).
With regards to claim 1, Gillespie discloses (Figs. 1-4c) an apparatus (100) for providing suction and irrigation to a body site (see Col. 9, lines 20-34), 
the apparatus including a shaft (110, note Fig. 1b portrays the sliding sleeve #110 as being inside the cannula #112 however Col. 7, lines 48-55 discloses “metal cannula 112 which is covered by insulating sliding sleeve 110”; therefore, it can be concluded that 112 is inside of 110 as shown within Figs. 2a-2c) having: 
a distal end (see near 112 in Fig. 1b) for juxtaposition with the body site (see Col. 9, lines 20-34); 
one or more apertures (111; Col. 15, lines 13-30); and 
an actuating mechanism (104, 106) operatively configured to facilitate selective actuation of the apparatus to provide either suction or irrigation via the shaft (see Col. 7, lines 33-35 and Col. 9, lines 20-31).
However, Gillespie is silent with regards to:
a flow area restriction portion located proximate the distal end, the flow area restriction portion being offset from the distal end and being formed such that the flow area restriction portion has a constant cross-section along a substantial length of the flow area restriction portion; wherein the constant cross-section is less than a cross-section of any other part of the shaft; and, 
one or more apertures located between the flow area restriction portion and the distal end such that the one or more apertures are adjacent to the flow area restriction portion; and, 
wherein the flow area restriction portion is operative for a suction function and an irrigation function; and,
wherein the flow area restriction portion has a length which is less than half of a total length of the shaft.
Nonetheless, Nilsson teaches (Figs. 3, 6, and 8) an apparatus (11; see Col. 4, lines 48-51) for providing suction and irrigation to a body site (see Col. 4, lines 31-35 “the supply or removal of dialysis liquid” wherein supply is irrigation and removal is suction) the apparatus include a shaft (see Col. 4, lines 48-51 “the wall of the catheter”) having: 
a distal end (see Examiner annotated Fig. 3 below; hereinafter referred to as Fig. A wherein this is the distal end as the insert 18 is stated to be optional see Col. 4, lines 62-67 “The catheter may comprise an insert 18”) for juxtaposition with the body site;

    PNG
    media_image1.png
    293
    673
    media_image1.png
    Greyscale

a flow area restriction portion (26; see Col. 6, lines 47 – 53) located proximate the distal end (see Fig. 3 and Col. 7, lines 1-14; wherein the restriction 26 is proximate the distal end 17 as the restriction is the next immediate structure change within the shaft as the insert 18 is stated to be optional see Col. 4, lines 62-67 “The catheter may comprise an insert 18”), the flow area restriction portion being offset from the distal end (see Fig. 3 which shows the flow restriction portion 26 being offset from the distal end) and being formed such that the flow area restriction portion has a constant cross-section along a substantial length of the flow area restriction portion (see Fig. 3 which shows the flow restriction portion 26 as having a constant cross-section); wherein the constant cross-section is less than a cross-section of any other part of the shaft (see Fig. 3 which shows the constant cross-section being less than a cross-section of any other part of the shaft as the insert 18 is stated to be optional see Col. 4, lines 62-67 “The catheter may comprise an insert 18”); and, 
one or more apertures (16, 22; see Col. 4, lines 57-61 and Col. 6, lines 15-21 wherein the “one or more apertures” are the holes 16 and 22 shown in 33 between the flow area restriction portion 26 and the distal end, annotated in Fig. A above, such that the one or more apertures are adjacent to the flow area restriction portion) located between the flow area restriction portion and the distal end such that the one or more apertures are adjacent to the flow area restriction portion; and, 
wherein the flow area restriction portion is operative for a suction function and an irrigation function (see Col. 4, lines 31-35 “the supply or removal of dialysis liquid” wherein supply is irrigation and removal is suction); and
wherein the flow area restriction portion has a length which is less than half of a total length of the shaft (see the length of the flow area restriction portion 26 being less than half of a total length of the shaft within Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the shaft of the apparatus of Gillespie with a teaching of Nilsson such that the shaft includes a flow area restriction portion located proximate the distal end, the flow area restriction portion being offset from the distal end and being formed such that the flow area restriction portion has a constant cross-section along a substantial length of the flow area restriction portion; wherein the constant cross-section is less than a cross-section of any other part of the shaft; and, one or more apertures located between the flow area restriction portion and the distal end such that the one or more apertures are adjacent to the flow area restriction portion; and, wherein the flow area restriction portion is operative for a suction function and an irrigation function; and, wherein the flow area restriction portion has a length which is less than half of a total length of the shaft. One of ordinary skill in the art would have been motivated to make this modification, as including a flow area restriction/restriction achieves a reduction of the total pressure due to the frictional forces along, and the energy losses across, the restriction, which means that the static pressure is reduced over the restriction since the dynamic pressure is unchanged before and after the restriction. The static pressure before the restriction is also somewhat higher than without the restriction (see Col. 6, lines 54-61 of Nilsson). The restriction induces eddies in the fluid flow after the restriction. These eddies cause a loss of energy which reduces the total pressures and thus also the static pressure. Moreover, energy losses arise due to frictional forces against the wall of the restriction (increased flow speed) and due to the viscosity (see Col. 7, lines 31-36 of Nilsson).
The apparatus of Gillespie modified in view of Nilsson will hereinafter be referred to as the apparatus of Gillespie and Nilsson.
With regards to claim 4, the apparatus of Gillespie and Nilsson teaches the claimed invention of claim 1, and Gillespie further teaches (Figs. 1-4c) the apparatus (100) includes an insert (112) located inside the shaft (Fig. 1b, #110, Fig. 1b portrays the sliding sleeve #110 as being inside the cannula #112 however by reading the specification Col. 7, lines 48-55 says “metal cannula 112 which is covered by an insulating sliding sleeve 110”. Therefore, it can be concluded that #112 is inside of #110 which is also shown in Figs. 2a-2c), the insert having a cross-sectional flow area smaller than that of the shaft (see Fig. 2a).
With regards to claim 5, the apparatus of Gillespie and Nilsson teaches the claimed invention of claim 4, and Gillespie further teaches (Figs. 1-4c) a space (See examiner annotated Fig. 2a below; hereinafter referred to as Fig. B) is defined between a side wall (see Fig. B below) of the shaft and a side wall of the insert (see Fig. B below).

    PNG
    media_image2.png
    238
    821
    media_image2.png
    Greyscale

With regards to claim 7, the apparatus of Gillespie and Nilsson teaches the claimed invention of claim 1, and Gillespie further teaches (Figs. 1-4c) the shaft (110) has a cylindrical side wall defining the one or more apertures 9111) proximate its distal end (see Figs. 2a-2c).
Although the examiner annotated Fig. A above does not show a cross sectional view of the shaft to further support the cylindrical sidewall, further review of Gillespie’s specification supports the shaft having a cylindrical sidewall. Gillespie describes the insert (Fig. 1b, #112) as having an inner diameter (See Col 11, lines 33-34). The shaft (Fig. 1b, #110) covers the insert (See Col. 7, lines 52-55). Therefore, it would be obvious that the shaft has a cylindrical sidewall based on the shaft covering the diameter of the insert.
With regards to claim 13, the apparatus of Gillespie and Nilsson teaches the claimed invention of claim 1, and Gillespie further teaches (Figs. 1-4c) the apparatus (100) includes a body (102), the body including a first terminal (see Examiner annotated Fig. 1b below; hereinafter referred to as Fig. C) for mounting the shaft (110), and the apparatus further includes an adaptor (114) for mounting two or more conduits (128, 130) to the first terminal, at least one of the two or more conduits is an irrigation conduit (Fig. 4b, #130 the examiner notes that the specification of this piece of prior art has some discrepancies for reference numeral 122. The prior art defines reference numeral 122 as both the irrigation conduit and the irrigation port. The examiner will interpret reference numeral 122 as the irrigation port and reference numeral 130 as the irrigation conduit) for delivering irrigation fluid (see Col. 8, lines 3-21) to the first terminal, and at least one of the two or more conduits is a suction conduit (Fig. 4b, #128, the examiner notes that the specification of this piece of prior art has some discrepancies for reference numeral 120. The prior art defines reference numeral 120 as both the suction conduit and the suction port. The examiner will interpret reference numeral 120 as the suction port and reference numeral 128 as the suction conduit) for providing a negative pressure at the first terminal (see Col. 8, lines 3-21).

    PNG
    media_image3.png
    384
    610
    media_image3.png
    Greyscale

With regards to claim 14, the apparatus of Gillespie and Nilsson teaches the claimed invention of claim 13, and Gillespie further teaches (Figs. 1-4c) the adaptor (114) provides fluid communication (see Col. 8, lines 3-21) between the shaft (110) and the irrigation conduit  (Fig. 1b, #130 the examiner notes that the specification of this piece of prior art has some discrepancies for reference numeral 122. The prior art defines reference numeral 122 as both the irrigation conduit and the irrigation port. The examiner will interpret reference numeral 122 as the irrigation port and reference numeral 130 as the irrigation conduit.), as well as the shaft and the suction conduit (Fig. 1b, #128, the examiner notes that the specification of this piece of prior art has some discrepancies for reference numeral 120. The prior art defines reference numeral 120 as both the suction conduit and the suction port. The examiner will interpret reference numeral 120 as the suction port and reference numeral 128 as the suction conduit.), when the shaft is mounted to the first terminal (see Fig. C above).
With regards to claim 17, the apparatus of Gillespie and Nilsson teaches the claimed invention of claim 13, and Gillespie further teaches (Figs. 1-4c) the actuating mechanism (104, 106) is used to selectively open or close the suction conduit (128) or irrigation conduit (130; see Col. 9, lines 20-34) so as to provide either the suction function or the irrigation functions via the shaft (110).
With regards to claim 18, the apparatus of Gillespie and Nilsson teaches the claimed invention of claim 17, and Gillespie further teaches (Figs. 1-4c) the actuating mechanism (104, 106) includes a suction button (104) for actuating the suction function of the apparatus (see Col. 9, lines 20-34), and an irrigation button (106) for actuating the irrigation functions of the apparatus (see Col. 9, lines 20-34), and wherein depression of the suction button causes the suction conduit (128) to be opened and the irrigation conduit (130) to be closed (see Col. 9, lines 20-34), and depression of the irrigation button causes the irrigation conduit to be opened and the suction conduit to be closed (see Col. 9, lines 20-34).
With regards to claim 19, the apparatus of Gillespie and Nilsson teaches the claimed invention of claim 18, and Gillespie further teaches (Figs. 1-4c) the actuating mechanism (104, 106) allows the degree and pressure of suction and irrigation to be controlled by controlling the degree of depression (see Col. 8, lines 11-21 discusses controlling the amount of suction based on the button, and Col. 8, lines 22-68, says that “…the trigger is acting against the force of the spring 172 which is being compressed against the spring seat…” which suggests that by applying more force to the trigger would control the degree and pressure of suction and irrigation functions.) of each of the suction and depression buttons (104, 106).
With regards to claim 20, the apparatus of Gillespie and Nilsson teaches the claimed invention of claim 18, and Gillespie further teaches (Figs. 1-4c) each button (104, 106) is spring loaded (see 172, 182 and Col. 8, lines 26-28 and lines 49-51) and biased in a fully extended position (see Col. 8, lines 22-68).
With regards to claim 21, the apparatus of Gillespie and Nilsson teaches the claimed invention of claim 20, and Gillespie further teaches (Figs. 1-4c) in the fully extended position (see Figs. 1b and 3a; see Col. 9, line 35 – Col. 10, line 15), a protrusion (306) associated with each button (104, 106) in combination with internal projections (Fig. 1b, #174, #184 see Col. 8, lines 37-38, although the specification does not specifically say that the guide #184 for the irrigation button is set in the body, it would be understood that this is true based on Col. 8 line 49 saying “The irrigation valve 126 is similarly arranged to the suction valve”.) of the body (102) compresses a corresponding conduit into a closed condition (Fig. 3b; see Col. 9, lines 54-57 “resilient conduit 302 is collapsed and pinched in a curved manner” earlier within the paragraph the prior art defines the resilient conduit as “suction tube 128 or irrigation tube 130”), such that when both the suction and irrigation buttons are released and biased in the fully extended positions, both the suction and irrigation conduits are clamped closed (see Fig. 3b, 128, 130 and Col. 9, lines 35-38 “normally closed position”).
With regards to claim 23, the apparatus of Gillespie and Nilsson teaches that the claimed invention of claim 1, and Gillespie further teaches that when the apparatus (Fig. 1, #100) is in the suction function (See Col. 5, lines 39-45), suction rate is preserved (See Col. 15, lines 13-30, someone reviewing the prior art would understand that when the apparatus of Gillespie is in the suction function, it would have a preserved suction rate).

With regards to claim 24, Gillespie discloses (Figs. 1-4c) a shaft (110; note Fig. 1b portrays the sliding sleeve #110 as being inside the cannula #112 however by reading the specification Col. 7, lines 48-55 “metal cannula 112 which is covered by an insulating sliding sleeve 110”; Therefore, it can be concluded that 112 is inside of 112 as shown within Figs. 2a-2c) for a suction and irrigation apparatus (100; see Col. 9, lines 20-34), the shaft having: 
a distal end (see near 112 in Fig. 1b) for juxtaposition with a body site (see Col. 9, lines 20-34); 
one or more apertures (111; Col. 15, lines 13-30).
However, Gillespie is silent with regards to: 
a flow area restriction portion located proximate the distal end and offset from the distal end and being formed such that the flow area restriction portion has a cross-section along a substantial length of the flow area restriction portion; wherein the constant cross-section is less than a cross-section of any other part of the shaft; and 
one or more apertures located between the flow area restriction portion and the distal end of the shaft such that the one or more apertures are adjacent to the flow area restriction portion; wherein the flow area restricting portion is operative for a suction function and an irrigation function; and, 
wherein the flow area restriction portion has a length which is less than half of a total length of the shaft.
Nonetheless, Nilsson teaches (Figs. 3, 6, and 8) an apparatus (11; see Col. 4, lines 48-51) for providing suction and irrigation to a body site (see Col. 4, lines 31-35 “the supply or removal of dialysis liquid” wherein supply is irrigation and removal is suction) the apparatus include a shaft (see Col. 4, lines 48-51 “the wall of the catheter”) having: 
a distal end (see Fig. A wherein this is the distal end as the insert 18 is stated to be optional see Col. 4, lines 62-67 “The catheter may comprise an insert 18”) for juxtaposition with the body site;

    PNG
    media_image1.png
    293
    673
    media_image1.png
    Greyscale

a flow area restriction portion (26; see Col. 6, lines 47 – 53) located proximate the distal end (see Fig. 3 and Col. 7, lines 1-14; wherein the restriction 26 is proximate the distal end 17 as the restriction is the next immediate structure change within the shaft as the insert 18 is stated to be optional see Col. 4, lines 62-67 “The catheter may comprise an insert 18”), the flow area restriction portion being offset from the distal end (see Fig. 3 which shows the flow restriction portion 26 being offset from the distal end) and being formed such that the flow area restriction portion has a constant cross-section along a substantial length of the flow area restriction portion (see Fig. 3 which shows the flow restriction portion 26 as having a constant cross-section); wherein the constant cross-section is less than a cross-section of any other part of the shaft (see Fig. 3 which shows the constant cross-section being less than a cross-section of any other part of the shaft as the insert 18 is stated to be optional see Col. 4, lines 62-67 “The catheter may comprise an insert 18”); and, 
one or more apertures (16, 22; see Col. 4, lines 57-61 and Col. 6, lines 15-21 wherein the “one or more apertures” are the holes 16 and 22 shown in 33 between the flow area restriction portion 26 and the distal end, annotated in Fig. A above, such that the one or more apertures are adjacent to the flow area restriction portion) located between the flow area restriction portion and the distal end such that the one or more apertures are adjacent to the flow area restriction portion; and, 
wherein the flow area restriction portion is operative for a suction function and an irrigation function (see Col. 4, lines 31-35 “the supply or removal of dialysis liquid” wherein supply is irrigation and removal is suction); and
wherein the flow area restriction portion has a length which is less than half of a total length of the shaft (see the length of the flow area restriction portion 26 being less than half of a total length of the shaft within Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the shaft of Gillespie with a teaching of Nilsson such that the shaft includes a flow area restriction portion located proximate the distal end and offset from the distal end and being formed such that the flow area restriction portion has a cross-section along a substantial length of the flow area restriction portion; wherein the constant cross-section is less than a cross-section of any other part of the shaft; and one or more apertures located between the flow area restriction portion and the distal end of the shaft such that the one or more apertures are adjacent to the flow area restriction portion; wherein the flow area restricting portion is operative for a suction function and an irrigation function; and, wherein the flow area restriction portion has a length which is less than half of a total length of the shaft. One of ordinary skill in the art would have been motivated to make this modification, as including a flow area restriction/restriction achieves a reduction of the total pressure due to the frictional forces along, and the energy losses across, the restriction, which means that the static pressure is reduced over the restriction since the dynamic pressure is unchanged before and after the restriction. The static pressure before the restriction is also somewhat higher than without the restriction (see Col. 6, lines 54-61 of Nilsson). The restriction induces eddies in the fluid flow after the restriction. These eddies cause a loss of energy which reduces the total pressures and thus also the static pressure. Moreover, energy losses arise due to frictional forces against the wall of the restriction (increased flow speed) and due to the viscosity (see Col. 7, lines 31-36 of Nilsson).
The shaft of Gillespie modified in view of a teaching of Nilsson will hereinafter be referred to as the shaft of Gillespie and Nilsson.

With regards to claim 25, the apparatus of Gillespie and Nilsson teaches the claimed invention of claim 1, however, Gillespie is silent with regards to the length of the flow restriction portion being less than 20% of the total length of the shaft. 
Nilsson further teaches (Figs. 3, 6, and 8) the length of the flow restriction portion (26; see Fig. 3 which shows the length of the flow restriction portion). However, Nilsson does not expressly teach that the length of the flow restriction portion is less than 20% of the total length of the shaft.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the flow restriction portion of the apparatus of Gillespie and Nilsson such that length of the flow restriction portion is less than 20% of the total length of the shaft since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case the apparatus of Gillespie and Nilsson would not operate differently with the claimed length of the flow restriction portion since the length of the flow restriction portion of Gillespie and Nilsson would function appropriately having the claimed length. Further applicant places no criticality on the length claimed, indicating simply that the apparatus may have more than one flow area restriction portion along its length (page 9, lines 29-30 of the Specification dated 12/21/2018).
With regards to claim 26, the apparatus of Gillespie and Nilsson teaches the claimed invention of claim 1, however, Gillespie is silent with regards to the length of the flow restriction portion is in the range of 3-5% of the total length of the shaft.
Nilsson further teaches (Figs. 3, 6, and 8) the length of the flow restriction portion (26; see Fig. 3 which shows the length of the flow restriction portion). However, Nilsson does not expressly teach that the length of the flow restriction portion is in the range of 3-5% of the total length of the shaft.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the flow restriction portion of the apparatus of Gillespie and Nilsson such the length of the flow restriction portion is in the range of 3-5% of the total length of the shaft since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case the apparatus of Gillespie and Nilsson would not operate differently with the claimed length of the flow restriction portion since the length of the flow restriction portion of Gillespie and Nilsson would function appropriately having the claimed range. Further applicant places no criticality on the length claimed, indicating simply that the apparatus may have more than one flow area restriction portion along its length (page 9, lines 29-30 of the Specification dated 12/21/2018).
With regards to claim 27, the shaft of Gillespie and Nilsson teaches the claimed invention of claim 24, however, Gillespie is silent with regards to the length of the flow restriction portion being less than 20% of the total length of the shaft. 
Nilsson further teaches (Figs. 3, 6, and 8) the length of the flow restriction portion (26; see Fig. 3 which shows the length of the flow restriction portion). However, Nilsson does not expressly teach that the length of the flow restriction portion is less than 20% of the total length of the shaft.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the flow restriction portion of the shaft of Gillespie and Nilsson such that length of the flow restriction portion is less than 20% of the total length of the shaft since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case the shaft of Gillespie and Nilsson would not operate differently with the claimed length of the flow restriction portion since the length of the flow restriction portion of Gillespie and Nilsson would function appropriately having the claimed length. Further applicant places no criticality on the length claimed, indicating simply that the apparatus may have more than one flow area restriction portion along its length (page 9, lines 29-30 of the Specification dated 12/21/2018).
With regards to claim 28, the shaft of Gillespie and Nilsson teaches the claimed invention of claim 24, however, Gillespie is silent with regards to the length of the flow restriction portion is in the range of 3-5% of the total length of the shaft..
Nilsson further teaches (Figs. 3, 6, and 8) the length of the flow restriction portion (26; see Fig. 3 which shows the length of the flow restriction portion). However, Nilsson does not expressly teach that the length of the flow restriction portion is in the range of 3-5% of the total length of the shaft.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the flow restriction portion of the apparatus of Gillespie and Nilsson such the length of the flow restriction portion is in the range of 3-5% of the total length of the shaft since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case the apparatus of Gillespie and Nilsson would not operate differently with the claimed length of the flow restriction portion since the length of the flow restriction portion of Gillespie and Nilsson would function appropriately having the claimed range. Further applicant places no criticality on the length claimed, indicating simply that the apparatus may have more than one flow area restriction portion along its length (page 9, lines 29-30 of the Specification dated 12/21/2018).

Claim(s) 8-9 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillespie and Nilsson as applied to claim 1 and 13 respectively above, and in further view of Nguyen et al. (US 5,827,218; hereinafter referred to as Nguyen).
With regards to claim 8, the apparatus of Gillespie and Nilsson teaches the claimed invention of claim 1, however, Gillespie is silent with regards to the shaft has a cylindrical side wall defining the one or more apertures as two rows of apertures proximate the distal end. 
Nonetheless, Nguyen teaches that it is known to have a shaft (Fig. 1, #13) defining eight axially extending, circumferentially spaced rows (See Col. 4, lines 26-36) for the purpose of minimizing turbulence and risk of damage of sensitive organs during suction (See Col. 4, lines 26-36). Nguyen also teaches that other patterns and numbers of holes are contemplated for the same purpose as stated before. Therefore, the shaft having a cylindrical side wall defining the one or more apertures as two rows of apertures proximate the distal end would fall within the teaching of Nguyen.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sidewall of the shaft of the apparatus of Gillespie and Nilsson in view of a teaching of Nguyen such that the shaft has a cylindrical side wall defining the one or more apertures as two rows of apertures proximate the distal end. One of ordinary skill in the art would have been motivated to make this modification, for the purpose of minimizing turbulence and risk of damage of sensitive organs during suction (See Col. 4, lines 26-36 of Nguyen).
With regards to claim 9, the apparatus of Gillespie and Nilsson teaches the claimed invention of claim 1. However, Gillespie is silent with regards to the shaft having a cylindrical side wall defining the one or more apertures as eight evenly spaced apart apertures proximate the distal end of the shaft.
Nonetheless, Nguyen teaches that it is known to have a shaft (Fig. 1, #13) defining eight axially extending, circumferentially spaced rows (See Col. 4, lines 26-36) for the purpose of minimizing turbulence and risk of damage of sensitive organs during suction (See Col. 4, lines 26-36). Nguyen also teaches that other patterns and numbers of holes are contemplated for the same purpose as stated before. Therefore, the shaft having a cylindrical side wall defining one or more apertures as eight evenly spaced apart apertures proximate the distal end of the shaft would fall within the number of holes would fall within the teaching of Nguyen.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sidewall of the shaft of the apparatus of Gillespie and Nilsson with a teaching of Nguyen such that the shaft has a cylindrical side wall defining the one or more apertures as eight evenly spaced apart apertures proximate the distal end of the shaft. One of ordinary skill in the art would have been motivated to make this modification, for the purpose of minimizing turbulence and risk of damage of sensitive organs during suction (See Col. 4, lines 26-36 of Nguyen).

With regards to claim 15, the apparatus of Gillespie and Nilsson teaches the claimed invention of claim 13, However, Gillespie is silent with regards to the body has a second terminal for selectively receiving a proximal end of the shaft, the apparatus further including an internal conduit for connecting, and providing fluid communication between the first terminal and second terminal, one end of the internal conduit being mounted to the adaptor for fluid communication with the suction conduit and the irrigation conduit.
Nonetheless, Nguyen teaches that it is known to have a body (Fig. 3, #20) having a first and second terminals (Fig. 3, #22, #23) for selectively receiving a proximal end of the shaft (See Col. 2, lines 31-41), the apparatus (Fig. 3, #11) further including an internal conduit (Fig. 3, #21) for connecting, and providing fluid communication between the first and second terminals (Fig. 3, #22, #23), one end of the internal conduit (Fig. 3, #21) being mounted to the adaptor (Fig. 3, #11) for fluid communication with the suction conduit (See examiner annotated Fig. 3 below; hereinafter referred to as Fig. D) and the irrigation conduit (see Fig. D below) for the purpose of mounting the shaft in whichever terminal the user preferred and to create fluid communication between the first and second terminals.

    PNG
    media_image4.png
    350
    951
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the body of the apparatus as taught by Gillespie and Nilsson with the two terminals and internal conduit as taught by Nguyen for the purpose of mounting a shaft at either terminal based on user preference and to create fluid communication between the two terminals (See Fig. 3, and Col. 2, lines 31-45 of Nguyen).
The apparatus of Gillespie and Nilsson modified in view of the teachings of Nguyen will hereinafter be referred to as the apparatus of Gillespie, Nilsson, and Nguyen.

With regards to claim 16, the apparatus of Gillespie, Nilsson, and Nguyen teaches the claimed invention of claim 15. However, Gillespie is silent with regards to the first terminal and the second terminal are disposed generally perpendicularly to one another.
Nguyen does not expressly teach that the terminals are disposed generally perpendicular to one another. Nguyen teaches that the terminals are in parallel, and that it would be recognized that variations or modifications of the taught apparatus, including the rearrangement of parts, lie within the scope of the present invention (See Col. 7, lines 58-62).
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to orient the terminals in perpendicular because Applicant has not disclosed that disposing the terminals perpendicular to each other provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Nguyen’s apparatus, and Applicant’s invention, to perform equally well with either the parallel orientation taught by Nguyen or the claimed perpendicular orientation because both orientations would perform the same function of allowing the shaft to be selectively mounted to suit the user preferences and different applications.
Therefore, it would have been prima facie obvious to modify the apparatus of Gillespie, Nilsson, and Nguyen to obtain the invention as specified in claim 16 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Gillespie, Nilsson, and Nguyen.

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771